DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2020, 07/30/2020, and 09/07/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (EP 3415912 A1; IDS, 07/30/2020).
Watanabe discloses a method for detecting a analyte, which involves (a) forming an immune complex on the first solid phase comprising a polypeptide analyte, labeled antibody, first capture antibody, and second capture antibody, (b) transferring the immune complex onto the second solid phase by releasing the immune complex by dissociating the bond between the first capture antibody and the first solid phase, and contacting the immune complex with a second solid phase that binds the second capture antibody, and (c) measuring the label present in the complex on the second solid phase, detecting the analyte and acquiring information on the polypeptide from the complex immobilized on the second solid phase ([007]-[009], [021], [040]-[076], figures 1 to 3, and example 1). The capture antibodies bind to the C-terminal region of the peptide (see example 1, antibody H31L21, [089]), thus meeting the limitations of claims 1, 5 and 18. The first solid phase can be a magnetic particle ([0020], [027]), thus meeting the limitations of claim 2. The second solid phase can be a plate (see [0038]), thus meeting the limitations of claim 3. The analyte is amyloid-beta (Aβ) ([009], [013]), thus meeting the limitations of claim 4. Example 3 discloses the use of the labelled antibody 82E1 for detection. This antibody binds to the N-terminal region of the polypeptide (Aβ; see the instant specification at p.13 [0025]), thus meeting the limitations of claim 6. Example 4 discloses detection of Aβ using first capture antibody, a second capture antibody and a labeled antibody with overlapping epitopes. 
The capture substance comprises both of a first bonding substance and a second bonding substance; the first solid phase comprises a first bonding partner that . 

s 1-7, 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labkvosky et al. (WO 2007/064972 A2; IDS, 07/30/2020).
Labkvosky discloses the use of magnetic beads (first solid phase; page 92) modified with an anti-Aβ antibody binding to the C-terminal region of the peptide (page 92, lines 15-19). The beads were put into contact with a sample of CSF obtained from an Alzheimer patient. After the capturing step the Aβ peptides and the corresponding antibody were removed from the Dynabeads (page 94). The quantification of Aβ immuno-precipitates was analyzed by urea-Page followed by Western-Blot (second solid phase is a plate, page 94-96). The detection antibodies used bind to the N-terminal region of the peptide (use of 82E1 antibody- page 95 lines 5-7) and information on the structure (i.e. morphology: whether the Aβ is Aβ40 or Aβ42) and quantity of the polypeptide is obtained; see p.96), thus meeting the limitations of claims 1-6, 10, 11, 14 and 18. 
The capture substance comprises both of a first bonding substance and a second bonding substance; the first solid phase comprises a first bonding partner that bonds specifically to the first bonding substance (Dynabeads with Sheep anti-mouse IgG), and the second solid phase comprises a second bonding partner that bonds specifically to the second bonding substance; in the step of immobilizing the complex onto the first solid phase, the complex is immobilized onto the first solid phase through a specific bonding between the first bonding substance and the first bonding partner; and in the step of immobilizing the complex onto the second solid phase, the complex is immobilized onto the second solid phase through a specific bonding between the second bonding substance and the second bonding partner (antibody 82E1 in western . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, and further in view of Zhang et al. (J. Alzheimer’s Disease 2015; IDS, 02/04/2020). 
Watanabe teaches as set forth above but fails to explicitly teach imaging the polypeptide, as in claims 12 and 13. 
Zhang teaches using a super-resolving microscope to measure and image Aβ aggregates through the use of fluorescently labelled Aβ antibodies bound to the aggregates (see abstract and p.1009 and Fig.1), as in claims 12 and 13. Zhang teaches that measurement includes numbers of aggregates, aggregate sizes and intensities. Zhang does not teach the instant first and second solid phase steps.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Watanabe and Zhang. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Watanabe teaches measuring and detecting Aβ in e.g. .

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labkvosky, and further in view of Zhang et al. 
Labkvosky teaches as set forth above but fails to explicitly teach imaging the polypeptide, as in claims 12 and 13. 
Zhang teaches using a super-resolving microscope to measure and image Aβ aggregates through the use of fluorescently labelled Aβ antibodies bound to the aggregates (see abstract and p.1009 and Fig.1), as in claims 12 and 13. Zhang teaches that measurement includes numbers of aggregates, aggregate sizes and intensities. Zhang does not teach the instant first and second solid phase steps.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Labkvosky and Zhang. The .

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labkvosky et al. and further in view of Zhang et al. and Kim et al. (Application of bispecific antibody against antigen and hapten for immunodetection and immunopurification. Exp Mol Med 45, e43, 2013).
Labkvosky and Zhang teach as set forth above but fail to teach using hapten and an anti-hapten antibody in the first bonding substance. 
Kim teaches the use of hapten and anti-hapten antibodies as bonding substances to attach any antibody to solid supports for immunoassays (see abstract and paragraph spanning pp.1-2), as in claim 8. Kim fails to teach the instant assay. 
prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Labkvosky, Zhang and Kim. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Kim teaches that using magnetic beads with hapten and anti-hapten as the linker significantly reduced the amount of protein contaminants compared with a parallel experiment done with different beads (see abstract). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1699
22 October 2021